DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Response to Amendment
The amendment received on 04/11/2022 has been reviewed and considered with the following results: 
As to the objection to the Drawings, Applicant’s amendment has overcome the objection, as such; the objection has been withdrawn.
As to the objection to Claim 11, Applicant’s amendment has overcome the objection, as such; the objection has been withdrawn.
As to the prior art rejections to the Claims. Applicant’s amendment has overcome the rejections, as such; the rejections have been withdrawn.


Response to Applicant’s Remarks
The prior and prior art rejections to the claims made in the prior Office Action, mailed on 04/11/2022, the amendment and arguments have been considered but are moot in view of a new action on the merits appears below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is indefinite because the limitation “a delay line configured to receive an input clock defining an input clock period, and wherein the delay line comprises a plurality of delay stages, each configured to generate a corresponding output clock having a phase relative to the input clock based on a delay of the delay line, and the delay line generates a delay line output based on the output clocks of the delay stages, wherein the input clock corresponds to a reference clock in a first mode, and the input clock corresponds to feedback of the delay line output in a second mode, such that the delay line is configured as a ring oscillator in the second mode” (emphasis added) is unclear.  For example, it is not clear how the delay line can perform the above recited functions.  Since, one of ordinary skill in the art would infer that a basic function of the delay line is to receive an input signal and provide a corresponding output signal(s) having a delayed time relative to the input signal based on a delay of the delay line rather than “wherein the input clock corresponds to a reference clock in a first mode, and the input clock corresponds to feedback of the delay line output in a second mode, such that the delay line is configured as a ring oscillator in the second mode” because there is no recited element(s) or structural cooperative relationships of element(s) of the delay line for indicating that it can perform those functions.  Therefore, it is not clear as currently defined, how the instant invention can perform the above recited functions.  Clarification and/or correction is required.
Claims 2-10 are rejected due to their dependencies on the base Claim 1.
Claim 11 is indefinite because the limitation “a delay line having a plurality of delay stages; receiving an input clock defining an input clock period; with each of the delay stages, generating a corresponding output clock having a phase relative to the input clock based on a delay of the delay line; and generating a delay line output based on the output clocks of the delay stages, wherein the input clock corresponds to a reference clock in a first mode, and the input clock corresponds to feedback of the delay line output in a second mode, such that the delay line is configured as a ring oscillator in the second mode” (emphasis added) is unclear.  For example, it is not clear how the delay line can perform the above recited functions.  Since, one of ordinary skill in the art would infer that a basic function of the delay line is to receive an input signal and provide a corresponding output signal(s) having a delayed time relative to the input signal based on a delay of the delay line rather than “wherein the input clock corresponds to a reference clock in a first mode, and the input clock corresponds to feedback of the delay line output in a second mode, such that the delay line is configured as a ring oscillator in the second mode” because there is no recited element(s) or structural cooperative relationships of element(s) of the delay line for indicating that it can perform those functions.  Therefore, it is not clear as currently defined, how the instant invention can perform the above recited functions.  Clarification and/or correction is required.
Claims 12-20 are rejected due to their dependencies on the base Claim 11.  

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a delay line configured to receive an input clock defining an input clock period, and wherein the delay line comprises a plurality of delay stages, each configured to generate a corresponding output clock having a phase relative to the input clock based on a delay of the delay line, and the delay line generates a delay line output based on the output clocks of the delay stages, wherein the input clock corresponds to a reference clock in a first mode, and the input clock corresponds to feedback of the delay line output in a second mode, such that the delay line is configured as a ring oscillator in the second mode” (emphasis added), as recited in base Claim 1.  The mentioned claim limitation (s) has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use generic placeholder “a delay line” coupled with functional languages “each configured to generate a corresponding output clock having a phase relative to the input clock based on a delay of the delay line, and the delay line generates a delay line output based on the output clocks of the delay stages, wherein the input clock corresponds to a reference clock in a first mode, and the input clock corresponds to feedback of the delay line output in a second mode, such that the delay line is configured as a ring oscillator in the second mode” without reciting sufficient structure to achieve the functions.  Furthermore, the generic placeholder is not preceded by structural modifiers.  Since those terms are not recognized as the name of the specified of circuit for perform those functions but are merely a substitute for the terms “means”.   Since the claim limitation(s) invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 2-10 has/have been treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification (See paragraphs [0023] through [0093]; and in conjunction with Figs. 2-5) as performing the claimed functions, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For the same above reasons. Since the claim limitation(s) of Claims 11-20 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Claim(s) 11-20 has/have been treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI L NGUYEN whose telephone number is (571)272-1747. The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAI L NGUYEN/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        May 18, 2022